Citation Nr: 1045254	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  10-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for polyneuropathy of the 
right lower extremity.  

2.  Entitlement to an increased rating for lumbosacral disc 
disease with degenerative joint disease of the lumbar spine, 
currently rated as 20 percent disabling.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for increased rating radiculopathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1957.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the St. Petersburg, Florida, 
VA Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that he has polyneuropathy of the right lower 
extremity due to his service-connected lumbosacral disc disease 
with degenerative joint disease of the lumbar spine and 
associated radiculopathy of the left lower extremity.  Transcript 
at 24 (2010).  The Board notes that private records, dated in 
2009, reflect complaints of chronic low back pain and lower 
extremity pain and paresthesias, and electromyelogram (EMG) was 
reported to be abnormal.  The examiner concluded that there was 
evidence to support a significant sensory and motor 
polyneuropathy, appearing to be axonal greater than demyelinating 
with evidence of suspected also underlying poly radiculopathy.  


In addition, the Veteran contends that the degree of impairment 
due to the service-connected lumbosacral disc disease with 
degenerative joint disease has increased in severity, and as 
reflected in the November 2008 notice of disagreement, that the 
initial 10 percent evaluation assigned for the left lower 
extremity radiculopathy does not reflect the resulting degree of 
impairment.  Private records, dated in 2009, note an antalgic 
gait and use of a cane and a clinical history and findings 
suggestive of underlying multilevel lumbar spinal stenosis in the 
severe category with polyradiculopathy and neurogenic 
claudication associated with his current symptoms.   At the 
hearing, he testified that he has an onset of pain after walking 
15 feet, has to rest after walking 50 feet, and has had several 
falls in the previous year, as well as incapacitating episodes.  
Id at 5-6.  

In this case, there is insufficient evidence upon which to base a 
determination as to whether right lower extremity symptoms are 
related to service-connected disability, and while remand is not 
required due to the mere passage of time since an otherwise 
adequate examination has been accomplished in association with 
the service-connected disabilities, the Veteran testified that 
his symptoms are worse.  

The Board notes that the October 2009 rating decision shows that 
the Veteran's lumbosacral disc disease with degenerative joint 
disease of the lumbar spine is rated under Diagnostic Code 5243.  
In addition, the decision shows that radiculopathy of the left 
lower extremity is rated under Diagnostic Code 8521.  

Diagnostic Code 5243 pertains to intervertebral disc syndrome, 
and may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).  In addition, the rating criteria provides as 
follows:

Lumbosacral strain is Diagnostic Code 5237.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire thoracolumbar 
spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2) provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also Diagnostic Code 5003); 5243 Intervertebral 
disc syndrome.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months, a 40 percent evaluation is in order.  A 
maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2010), a 10 
percent disability rating is warranted when there is mild 
incomplete paralysis of the external popliteal nerve (common 
peroneal).  A 20 percent disability rating is warranted for 
moderate incomplete paralysis of the external popliteal nerve, 
and a 30 percent disability rating is warranted for severe 
incomplete paralysis of the external popliteal nerve.  A 40 
percent disability rating is warranted when there is complete 
paralysis of the external popliteal nerve (common peroneal); foot 
drop and slight droop of first phalanges of all toes, an 
inability to dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; or anesthesia covering the entire dorsum of 
the foot and toes.

Lastly, the Board notes that the Veteran testified that he has 
ongoing relevant treatment at an indentified VA facility.  
Transcript at 3-4 (2010).  The up-to-date VA treatment records 
have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AOJ should obtain the up-to-date VA 
treatment records that have not been 
associated with the claims file.  All 
records obtained should be associated with 
the claims file.  

2.  After completion of the above to the 
extent possible, the AOJ should schedule the 
Veteran for a VA examination to determine 
the nature and etiology of right lower 
extremity polyneuropathy, as well as the 
degree of impairment due to service-
connected lumbosacral disc disease with 
degenerative joint disease of the lumbar 
spine and radiculopathy of the left lower 
extremity.  The claims file should be made 
available for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  The 
AOJ should request that the examiner express 
an opinion in terms of whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any identified neurologic 
findings in the right lower extremity are 
attributable to the service-connected lumbar 
spine disability with associated 
radiculopathy in the left lower extremity.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

In addition, the AOJ should request that the 
examiner provide an opinion in regard to the 
degree of impairment due to service-
connected lumbosacral disc disease with 
degenerative joint disease of the lumbar 
spine and radiculopathy of the left lower 
extremity, to include in regard to 
functional impairment and any impact on 
employability.  The examiner should provide 
a complete rationale for any opinion 
provided

3.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all VA 
opinions obtained for adequacy.  Any further 
development necessary in that regard should 
be accomplished prior to returning the 
claims file to the Board.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



